DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 10-31-22 has been entered.  Claims 1-4, 9, 11, 15-18, 23 and 29-30 have been amended.  Claims 1-30 are pending.  Claims 1-12 and 29-30 and species brain as the tissue target are under consideration.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 2-7-22 only contains 40 words.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  Appropriate correction is required.
Applicant fails to address this objection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6, 8, 10-12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Flotte et al., 2012 (WO 2012/145624 A2).  Applicant’s amendment filed on 10-31- necessitates this new ground of rejection.
Claims 1-3, 6, 8 and 10-12 are directed to a viral vector delivery system comprising two or more adeno-associated viral vectors engineered for delivery of a gene to two or more tissue types, wherein a first viral vector comprises a first viral serotype, an miRNA target site selected based on a tissue target in which expression is to be reduced, and a non-silencing promoter, and a second viral vector comprises a second viral serotype different from the first viral serotype, a miRNA target site selected based on a tissue target, and a non-silencing promoter, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.  Claim 2 specifies the first and second viral serotypes are selected from the group consisting of AAV8, AAV9, Anc80, AAV-DJ, AAV-PHP.S, AAV-PHP.cB, AAV CAP-B10, AAV CAP-B22 and AAVMYO.  Claim 3 specifies the first vrial serotype or the second viral serotype comprises AAV9 or PHP.cB.  Claim 6 specifies the miRNA target site is selected from the group consisting of miRNA-1, miRNA-24, miRNA-29, miRNA-30c, miRNA-33, miRNA-122, miRNA-124 and miRNA-128 etc.  Claim 8 specifies the non-silencing promoter leads to RNA expression of at least 30% or at least 50% of CMV promoter expression.  Claim 10 further comprises a self-complementary vector backbone.  Claim 11 specifies the gene is Cisd2, Atg5 or PTEN.  Claim 12 reads on a pharmaceutical composition comprising the viral vector delivery system of claim 1. 
Claim 29 is directed to a viral vector delivery system comprising two or more AAV vectors engineered for targeted delivery of a gene to two or more tissue types, wherein a first AAV vector comprises a first viral serotype, a non-silencing promoter, at least one miRNA target site, the gene, and optionally a self-complementary backbone, and a second AAV vector comprises a second viral serotype, a non-silencing promoter, at least one miRNA target site, the gene, and optionally a self-complementary backbone, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.
Gao teaches using rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject (e.g. [0005]).  A nucleic acid vector comprising (a) a first promoter operably linked to a transgene comprising (i) a protein coding region and (ii) at least one binding site of a test miRNA, and (b) a second promoter operably linked to a miRNA inhibitor coding region, wherein the miRNA inhibitor specifically binds to the test miRNA (e.g. claim 36).  Gao teaches to create AAV vectors, seven copies of bulged target sites for miR-122 or let-7 were synthesized and cloned into BcII site after the Gluc reporter gene in the pscAAVCBPI Gluc plasmid.  DNA sequence containing U6-TuDmiR-122 was cloned into the intron region of pscAAVCBPI Gluc with or without bulged target sites for miR-122 (e.g. [0142]) (For claims 1, 6 and 10).  The composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes).  A composition may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more different rAAVs each having one or more different transgenes (e.g. [0088]) (For claims 1-3 and 29).  The composition may contain, in addition to the rAAV and carriers, other conventional pharmaceutical ingredients, such as preservatives or chemical stabilizers (e.g. [0090]) (For claim 12).  miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter (e.g. [0120]).  The SV40 promoter, TBG promoter and U6 promoter are non-silencing promoter (For claim 1).  The rAAV genome were packaged with the AAV9 capsid, which preferentially transduce liver and heart.  To further improve transduction, all rAAVs were prepared as self-complementary (sc) genome32 (e.g. [0126]) (For claims 2-3 and 10).  
Claim 1 recites two or more adeno-associated viral serotypes engineered for delivery of a gene.  The claim is interpreted as the intended use of the two or more AAV serotypes and the claim does NOT include the gene.  Therefore, the gene recited in claim 11 is not considered a limitation of claim 11. 
It is noted that Gao teaches using liver-specific miRNA-122 binding site or miRNA-122 inhibitor, Gao would read on the non-elected target tissue liver recited in claims 5 and 7.
Gao does not specifically teach the two or more rAAV vectors are for delivery of the same gene, or the non-silencing promoter leads to RNA expression of at least 30% or at least 50% of CMV promoter expression.
Flotte teaches improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease (page 2, lines 16-23).  Flotte teaches an isolated nucleic acid comprising (a) a first region encoding one or more miRNA complementary with an endogenous mRNA, encoding a first protein, of a subject, and (b) a second region encoding an exogenous mRNA encoding a second protein having an amino acid sequence that is at least 85% identical to the first protein, wherein the one or more miRNA do not hybridize with and inhibit expression of the exogenous mRNA (e.g. claim 1).  The isolated nucleic acid further comprises an inverted terminal repeats (ITR) of an AAV serotype, such as AAV8 and AAV9, and the isolated nucleic acid further comprises a promoter operably linked with the regions encoding the one or more first miRNA, the exogenous mRNA, and/or the one or more second miRNA (e.g. claims 26-27).  The promoter is a beta-actin promoter (e.g. claim 29).  A recombinant AAV comprising the isolated nucleic acid (e.g. claim 31).  The recombinant AAV further comprises one or more capsid proteins of one or more AAV serotypes selected from the group consisting of AAV1-AAV11 and variants thereof (e.g. claim 32) (For claims 1-3 and 29).  A composition comprising the recombinant AAV and further comprises a pharmaceutically acceptable carrier (For claim 12). Flotte teaches “rAAV-based compositions and methods are provided that simultaneously direct silencing agents to the liver to decrease Z-AAT expression and direct gene expression to other sites (e.g. lung tissue) (e.g. p. 9, lines 29-31).  “Recombinant AAVs (rAAVs) preferably have tissue-specific targeting capabilities, such that a transgene of the rAAV will be delivered specifically to one or more predetermined tissue(s).  The AAV capsid is an important element in determining these tissue-specific targeting capabilities.  Thus, a rAAV having a capsid appropriate for the tissue being targeted can be selected” (e.g. p. 21, lines 3-7).  “One or more binding sites for one or more of miRNAs are incorporated in a transgene of a rAAV vector, to inhibit the expression of the transgene in one or more tissues of a subject harboring the transgenes, e.g. non-liver tissue, non-lung tissues” (e.g. p. 27, lines 18-20).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a viral vector delivery system comprising two or more rAAV vectors for delivery of the same gene because Gao teaches composition may comprise a rAAV, comprising a transgene, miRNA and promoter, alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes), and the rAAV has a capsid of the AAV9 serotype, or the rAAV has a capsid that is a variant of the capsid of the AAV9 serotype and Flotte teaches a rAAV vector comprising a transgene encoding mRNA encoding a protein, miRNA and promoter, and recombinant AAVs (rAAVs) preferably have tissue-specific targeting capabilities, such that a transgene of the rAAV will be delivered specifically to one or more predetermined tissue(s), and one or more binding sites for one or more of miRNAs are incorporated in a transgene of a rAAV vector, to inhibit the expression of the transgene in one or more tissues of a subject harboring the transgenes, e.g. non-liver tissue, non-lung tissues.  Both Gao and Flotte teach rAAV comprising a transgene, miRNA and promoter and since Flotte teaches the rAAV comprising a transgene can be can be delivered specifically to one or more predetermined tissues, including liver, lung, non-liver and non-lung tissues, it would be obvious for one of ordinary skill in the art to prepare a rAAV delivery system comprising two rAAVs to deliver the same transgene and miRNAs to two different tissues, including liver, lung, non-liver and non-lung tissues, in order to optimize the efficiency of expression inhibition of the transgene in different tissues with reasonable expectation of success.
It would have been prima facie obvious for one or ordinary skill in the art before the effective filing date of the claimed invention to use the non-silencing promoter that leads to RNA expression of at least 30% or 50% of CMV promoter expression because Gao teaches miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter and Flotte teaches using a promoter operably linked with the regions encoding the one or more first miRNA or the exogenous mRNA, and the promoter is beta-actin promoter.  Since beta-actin promoter, SV40 promoter, human TBG promoter and RNA polymerase III U6 promoter are non-silencing promoters and they can activate gene expression at various expression levels, one of ordinary skill in the art would try different types of promoters as set forth above to drive miRNA expression or mRNA expression in order to optimize gene expression and it would be obvious to one of ordinary skill in the art to use non-silencing promoter that leads to RNA expression at least 30% or 50% of CMV promoter expression with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject as taught by Gao or to provide improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease as taught by Flotte with reasonable expectation of success.

Claim(s) 1, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Flotte et al., 2012 (WO 2012/145624 A2) as applied to claims 1-3, 6, 10-12 and 29 above, and further in view of During, Matthew, 2019 (US 20190169619 A1).  Applicant’s amendment filed on 10-31- necessitates this new ground of rejection.
Claims 1, 5, 7 and 9 are directed to a viral vector delivery system comprising two or more adeno-associated viral vectors engineered for delivery of a gene to two or more tissue types, wherein a first viral vector comprises a first viral serotype, an miRNA target site selected based on a tissue target in which expression is to be reduced, and a non-silencing promoter, and a second viral vector comprises a second viral serotype different from the first viral serotype, a miRNA target site selected based on a tissue target, and a non-silencing promoter, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.  Claim 5 specifies the tissue target is brain (elected species).  Claim 7 specifies the target tissue is brain tissue and the miRNA target site is miRNA-124 of miRNA-128.  Claim 9 specifies the non-silencing promoter is Cbh, CAG, CB7 or CBA.  
Gao teaches using rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject (e.g. [0005]).  A nucleic acid vector comprising (a) a first promoter operably linked to a transgene comprising (i) a protein coding region and (ii) at least one binding site of a test miRNA, and (b) a second promoter operably linked to a miRNA inhibitor coding region, wherein the miRNA inhibitor specifically binds to the test miRNA (e.g. claim 36).  Gao teaches to create AAV vectors, seven copies of bulged target sites for miR-122 or let-7 were synthesized and cloned into BcII site after the Gluc reporter gene in the pscAAVCBPI Gluc plasmid.  DNA sequence containing U6-TuDmiR-122 was cloned into the intron region of pscAAVCBPI Gluc with or without bulged target sites for miR-122 (e.g. [0142]) (For claims 1, 6 and 10).  The composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes).  A composition may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more different rAAVs each having one or more different transgenes (e.g. [0088]) (For claims 1-3 and 29).  The composition may contain, in addition to the rAAV and carriers, other conventional pharmaceutical ingredients, such as preservatives or chemical stabilizers (e.g. [0090]) (For claim 12).  miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter (e.g. [0120]).  The SV40 promoter, TBG promoter and U6 promoter are non-silencing promoter (For claim 1).  The rAAV genome were packaged with the AAV9 capsid, which preferentially transduce liver and heart.  To further improve transduction, all rAAVs were prepared as self-complementary (sc) genome32 (e.g. [0126]) (For claims 2-3 and 10).  
Flotte teaches improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease (page 2, lines 16-23).  Flotte teaches an isolated nucleic acid comprising (a) a first region encoding one or more miRNA complementary with an endogenous mRNA, encoding a first protein, of a subject, and (b) a second region encoding an exogenous mRNA encoding a second protein having an amino acid sequence that is at least 85% identical to the first protein, wherein the one or more miRNA do not hybridize with and inhibit expression of the exogenous mRNA (e.g. claim 1).  The isolated nucleic acid further comprises an inverted terminal repeats (ITR) of an AAV serotype, such as AAV8 and AAV9, and the isolated nucleic acid further comprises a promoter operably linked with the regions encoding the one or more first miRNA, the exogenous mRNA, and/or the one or more second miRNA (e.g. claims 26-27).  The promoter is a beta-actin promoter (e.g. claim 29).  A recombinant AAV comprising the isolated nucleic acid (e.g. claim 31).  The recombinant AAV further comprises one or more capsid proteins of one or more AAV serotypes selected from the group consisting of AAV1-AAV11 and variants thereof (e.g. claim 32) (For claims 1-3 and 29).  A composition comprising the recombinant AAV and further comprises a pharmaceutically acceptable carrier (For claim 12). Flotte teaches “rAAV-based compositions and methods are provided that simultaneously direct silencing agents to the liver to decrease Z-AAT expression and direct gene expression to other sites (e.g. lung tissue) (e.g. p. 9, lines 29-31).  “Recombinant AAVs (rAAVs) preferably have tissue-specific targeting capabilities, such that a transgene of the rAAV will be delivered specifically to one or more predetermined tissue(s).  The AAV capsid is an important element in determining these tissue-specific targeting capabilities.  Thus, a rAAV having a capsid appropriate for the tissue being targeted can be selected” (e.g. p. 21, lines 3-7).  “One or more binding sites for one or more of miRNAs are incorporated in a transgene of a rAAV vector, to inhibit the expression of the transgene in one or more tissues of a subject harboring the transgenes, e.g. non-liver tissue, non-lung tissues” (e.g. p. 27, lines 18-20).
Gao and Flotte do not specifically teach the tissue target is brain or central nervous system, the miRNA target site is miRNA-124 or miRNA-128, the non-silencing promoter is Cbh, CAG, CB7 or CBA. 
During teaches methods of treating a seizure disorder in a patient by administering a vector encoding microRNA-128, pri-miR128, or pre-miR128 to the patient, and increased levels of microRNA-128 cause improvement in one or more symptoms of the seizure disorder (e.g. Abstract).  In one embodiment, the vector is an adeno-associated virus.  The vector is pAM/CBA-miR128-2-WPRE-BGHpA (e.g. [00017], Fig. 5).  AAV vectors may be used to deliver microRNAs to the brain.  AAV vector can be AAV8, AAV9 or AAVRec3.  Suitable AAV serotypes can be peudotyped, i.e. mixing the capsid and genome from different viral serotypes, for example, AAV2/9 or AAV2/8.  Self-complementary adeno-associated virus (scAAV) may also be used as vectors.  scAAV package both strands which anneal together to form double stranded DNA (e.g. [0036]) (For claims 1-3, 5-7, 9-10 and 29).  The vector includes a promoter to facilitate expression of the micrRNAs within the target cell and the promoter can be CMV immediate early enhancer/chicken beta-actin (CBA) promoter-exon 1-intron 1 element, or strong synthetic promoter CAG promoter (e.g. [0039], [0040]) (For claim 9).  During teaches preparation of pAM-CBA-hu-pri-miR128-2-WPRE-bGH and AAVRec3-pAM-CBA-miR128-2-WPRE-bGH (e.g. [0090], [0092], [0104]).  Pharmaceutical composition comprising vectors and/or the microRNA(s), and a pharmaceutical acceptable carrier may be provided with conventional release or modified release profiles ([0067]) (For claim 12).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to target rAAV vector to brain, to use miRNA-124 or miRNA-128, and to use the non-silencing promoter Cbh, CAG, CB7 or CBA because During teaches rAAV vector encoding microRNA-128, pri-miR128, or pre-miR128 and targeting the rAAV to the brain of a patient and the miRNA is under the control of a CBA or CAG promoter.  It would be obvious for one of ordinary skill in the art to prepare the rAAV vectors taught by Gao and Flotte and the rAAV comprises miRNA-128 under the control of CBA or CAG promoter to target the rAAV to the brain of a subject as taught by During in order to optimize the effect of the miRNA at different tissues of a subject with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject as taught by Gao or to treat a seizure disorder in a patient by administering a vector encoding microRNA-128, pri-miR128, or pre-miR128 to the patient, and increased levels of microRNA-128 cause improvement in one or more symptoms of the seizure disorder as taught by During with reasonable expectation of success.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Flotte et al., 2012 (WO 2012/145624 A2) as applied to claims 1-3, 6, 10-12 and 29 above, and further in view of Dayton et al., 2018 (Gene Therapy, Vol. 25, p. 392-400).  Applicant’s amendment filed on 10-31- necessitates this new ground of rejection.
Claims 1 and 4 are directed to a viral vector delivery system comprising two or more adeno-associated viral vectors engineered for delivery of a gene to two or more tissue types, wherein a first viral vector comprises a first viral serotype, an miRNA target site selected based on a tissue target in which expression is to be reduced, and a non-silencing promoter, and a second viral vector comprises a second viral serotype different from the first viral serotype, a miRNA target site selected based on a tissue target, and a non-silencing promoter, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.  Claim 4 specifies the first viral serotype comprises AAV9 and the second viral serotype comprises PHP.eB.
Gao teaches using rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject (e.g. [0005]).  A nucleic acid vector comprising (a) a first promoter operably linked to a transgene comprising (i) a protein coding region and (ii) at least one binding site of a test miRNA, and (b) a second promoter operably linked to a miRNA inhibitor coding region, wherein the miRNA inhibitor specifically binds to the test miRNA (e.g. claim 36).  Gao teaches to create AAV vectors, seven copies of bulged target sites for miR-122 or let-7 were synthesized and cloned into BcII site after the Gluc reporter gene in the pscAAVCBPI Gluc plasmid.  DNA sequence containing U6-TuDmiR-122 was cloned into the intron region of pscAAVCBPI Gluc with or without bulged target sites for miR-122 (e.g. [0142]) (For claims 1, 6 and 10).  The composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes).  A composition may comprise 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more different rAAVs each having one or more different transgenes (e.g. [0088]) (For claims 1-3 and 29).  The composition may contain, in addition to the rAAV and carriers, other conventional pharmaceutical ingredients, such as preservatives or chemical stabilizers (e.g. [0090]) (For claim 12).  miRNA sponge were expressed using the RNA polymerase II SV40 promoter, or liver-specific, human thyroid hormone-binding globulin (TBG) promoter or RNA polymerase III U6 promoter (e.g. [0120]).  The SV40 promoter, TBG promoter and U6 promoter are non-silencing promoter (For claim 1).  The rAAV genome were packaged with the AAV9 capsid, which preferentially transduce liver and heart.  To further improve transduction, all rAAVs were prepared as self-complementary (sc) genome32 (e.g. [0126]) (For claims 2-3 and 10).  
Flotte teaches improved gene therapy composition comprising rAAV based vectors for augmenting alpha-1 antitrypsin (AAT) expression for treating genetic disease (page 2, lines 16-23).  Flotte teaches an isolated nucleic acid comprising (a) a first region encoding one or more miRNA complementary with an endogenous mRNA, encoding a first protein, of a subject, and (b) a second region encoding an exogenous mRNA encoding a second protein having an amino acid sequence that is at least 85% identical to the first protein, wherein the one or more miRNA do not hybridize with and inhibit expression of the exogenous mRNA (e.g. claim 1).  The isolated nucleic acid further comprises an inverted terminal repeats (ITR) of an AAV serotype, such as AAV8 and AAV9, and the isolated nucleic acid further comprises a promoter operably linked with the regions encoding the one or more first miRNA, the exogenous mRNA, and/or the one or more second miRNA (e.g. claims 26-27).  The promoter is a beta-actin promoter (e.g. claim 29).  A recombinant AAV comprising the isolated nucleic acid (e.g. claim 31).  The recombinant AAV further comprises one or more capsid proteins of one or more AAV serotypes selected from the group consisting of AAV1-AAV11 and variants thereof (e.g. claim 32) (For claims 1-3 and 29).  A composition comprising the recombinant AAV and further comprises a pharmaceutically acceptable carrier (For claim 12). Flotte teaches “rAAV-based compositions and methods are provided that simultaneously direct silencing agents to the liver to decrease Z-AAT expression and direct gene expression to other sites (e.g. lung tissue) (e.g. p. 9, lines 29-31).  “Recombinant AAVs (rAAVs) preferably have tissue-specific targeting capabilities, such that a transgene of the rAAV will be delivered specifically to one or more predetermined tissue(s).  The AAV capsid is an important element in determining these tissue-specific targeting capabilities.  Thus, a rAAV having a capsid appropriate for the tissue being targeted can be selected” (e.g. p. 21, lines 3-7).  “One or more binding sites for one or more of miRNAs are incorporated in a transgene of a rAAV vector, to inhibit the expression of the transgene in one or more tissues of a subject harboring the transgenes, e.g. non-liver tissue, non-lung tissues” (e.g. p. 27, lines 18-20).
Gao and Flotte do not specifically teach the first viral serotype comprises AAV9 and the second viral serotype comprises PHP.eB.
Dayton teaches “More expansive gene transfer to the rat CNS: AAV PHP.EB vector dose-response and comparison to AAV PHP.B” (e.g. Title).  “Within the CNS, the AAV PHP.EB-derived expression was neuron-selective to neuron-specific, while outside the CNS, organs such as the liver and heart were transduced by parenteral gene delivery”.  “The neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B.  AAV PHP.EB is thus one of the most efficient AAV vectors in the field for CNS gene transfer” (e.g. Abstract).  Dayton teaches there are still improvements to be made on the expanse of wide-scale expression using AAV9 in adult rats, and hypothesized more efficient gene transfer in the art with the newer AAV PHP.EB variant compared to the efficient AAV PHP.B (e.g. p. 393, left column, 2nd paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the first viral serotype comprising AAV9 and the second viral serotype comprising PHP.EB because Gao teaches composition may comprise a rAAV alone, or in combination with one or more other viruses (a second rAAV encoding one or more different transgenes), and the rAAV has a capsid of the AAV9 serotype, or the rAAV has a capsid that is a variant of the capsid of the AAV9 serotype, and Dayton teaches the neuronal expression in the rat CNS was greater with AAV PHP.EB than the previous engineered vector AAV PHP.B, and AAV PHP.EB (a AAV9 variant) is thus one of the most efficient AAV vectors in the field for CNS gene transfer.  Both Gao and Dayton teach using rAAV9 for gene delivery and Gao teaches one or more rAAVs can be used for gene delivery, and Dayton teaches that AAV PHP.EB (a AAV9 variant) is one of the most efficient AAV vectors in the field for CNS gene transfer, it would be obvious for one of ordinary skill in the art to combine AAV9 and AAV PHP.EB for gene delivery in order to compare the gene transfer efficiency of AAV9 and AAV PHP.EB or to improve the gene transfer efficiency as compared to the use of two rAAV9 vectors with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject as taught by Gao with reasonable expectation of success.

Claim(s) 1, 11 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 2013 (US 20130101558 A1) in view of Flotte et al., 2012 (WO 2012/145624 A2) and Dayton et al., 2018 (Gene Therapy, Vol. 25, p. 392-400) as applied to claims 1 and 4 above, and further in view of Davidsohn et al., 2017 (WO 2017/201527 A2).  Applicant’s amendment filed on 10-31- necessitates this new ground of rejection.
Claims 1 and 11 are directed to a viral vector delivery system comprising two or more adeno-associated viral vectors engineered for delivery of a gene to two or more tissue types, wherein a first viral vector comprises a first viral serotype, an miRNA target site selected based on a tissue target in which expression is to be reduced, and a non-silencing promoter, and a second viral vector comprises a second viral serotype different from the first viral serotype, a miRNA target site selected based on a tissue target, and a non-silencing promoter, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.  Claim 11 specifies the gene is Cisd2, Atg5 or PTEN.  Here, the viral vector is considered to comprise the gene.
Claims 29-30 are directed to a viral vector delivery system comprising two or more AAV vectors engineered for targeted delivery of a gene to two or more tissue types, wherein a first AAV vector comprises a first viral serotype, a non-silencing promoter, at least one miRNA target site, the gene, and optionally a self-complementary backbone, and a second AAV vector comprises a second viral serotype, a non-silencing promoter, at least one miRNA target site, the gene, and optionally a self-complementary backbone, wherein the viral vector delivery system delivers the same gene to the two or more tissue types.  Claim 30 specifies the first viral serotype comprises AAV9 and the second viral serotype comprises PHP.eB, and the gene is Cisd2, Atg5 or PTEN.
The teachings of Gao, Flotte and Dayton are as discussed above.  Gao, Flotte and Dayton do not specifically teach the viral vector or the AAV vector comprises the gene that is Cisd2, Atg5 or PTEN.
Davidsohn teaches a method of treating or preventing age-related diseases by using gene therapy via regulation of gene either by increasing a protein related to a gene or decreasing a protein related to a gene.  Increasing a functional protein related to a gene by introducing a nucleic acid encoding the functional protein expressed within a cell and inhibition of a gene thereby decreasing the functional protein associated with the gene by introducing a nucleic acid encoding an inhibitory RNA when binds to the gene or mRNA to inhibit expression of the functional protein (e.g. p. 2).  A viral vector comprising a first nucleic acid comprising a gene expressing a mammalian protein or an inhibitor mRNA product, wherein the gene is selected from Table 1, and the first nucleic acid sequence is operably linked to a first regulatory sequence for expression of the product in mammalian cells.  The first regulatory sequence can be a constitutive or an inducible promoter (e.g. claims 1-2).  The first nucleic acid sequence is operably linked to a first 3’ untranslated region for RNA stability, such as a tissue specific miRNA binding sequence (e.g. claims 5-6).  The viral vector can be an AAV vector (e.g. claim 10).  Table 1 shows the gene can be Atg5 or Cisd2d (e.g. p. 16-17).  A method of treating age-related disease comprising administering an effective amount of one or more suitable viral expression vectors to express in the subject one or more heterologous functional proteins such as Atg5 and Cisd2d; express in the subject one or more heterologous inhibitor RNA sequence inhibiting expression of one or more endogenous peptides (e.g. claim 65).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the viral vector or the AAV vector comprising the gene that is Cisd2, Atg5 or PTEN because Gao, Flotte and Davidsohn teach AAV vector comprising a nucleic acid sequence of a gene, a miRNA and a promoter, and Davidsohn teaches the gene can be Atg5 or Cisd2d.  It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the rAAV vector taught by Gao to comprise the gene, such as Atg5 or Cisd2d, taught by Davidsohn in order to express the Atg5 or Cisd2d gene in a subject with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use rAAV-based miRNA inhibitor compositions to effect sustained, tissue-specific miRNA inhibition in a subject as taught by Gao or to treat age-related disease by administering one or more suitable viral expression vectors to express in the subject one or more heterologous functional proteins and to express in the subject one or more heterologous inhibitor RNA sequence inhibiting expression of one or more endogenous peptides as taught by Davidsohn with reasonable expectation of success.

 	Applicant argues that Gao fails to disclose a delivery system that includes two or more AAV vectors for delivery of the same gene as required by the amended claims (Remarks, p. 9).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632